          Case 2:19-cv-05030-JDW Document 115 Filed 03/11/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  LISA BARBOUNIS,
                                                      Case No. 2:19-cv-05030-JDW
                Plaintiff,

                        v.

  THE MIDDLE EAST FORUM, et al.,

                Defendants.

                                             ORDER

       AND NOW, this 11th day of March, 2021, upon receipt of the Parties’ joint request for an

extension of time to respond to dispositive motion, it is ORDERED that responses to dispositive

motions shall be filed on or before April 09, 2021.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
